UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6987


ABDIYYAH BEN ALKEBULANYAHH,

                Plaintiff - Appellant,

          v.

CAPTAIN THIERRY NETTLES, Captain; GUARD JAMES            SMITH,   No
040635; WARDEN WAYNE MCCABE; LIEUTENANT K. ARENS,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:10-cv-02976-MBS)


Submitted:   November 15, 2011              Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdiyyah ben Alkebulanyahh, Appellant Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Abdiyyah    ben      Alkebulanyahh        appeals    the     district

court’s   order   accepting      the   recommendation      of   the    magistrate

judge and     denying   relief    without      prejudice   on   his    42   U.S.C.

§ 1983 (2006) complaint.          We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                 Alkebulanyahh v. Nettles, No.

6:10-cv-02976-MBS       (D.S.C.        July     13,    2011).          We      deny

Alkebulanyahh’s motions for appointment of counsel.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the    materials     before    the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3